NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JUAN ROBERTO BARRON-SALAZAR,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D16-4789
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Manatee County; Deno G. Economou and
Hunter W. Carroll, Judges.

Howard L. Dimmig, II, Public Defender,
and J.L. Perez, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.